DISMISS; and Opinion Filed July 10, 2013.




                                          S
                                          In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                       No. 05-12-01013-CV

                      IN THE INTEREST OF E.F AND O.E, CHILDREN

                        On Appeal from the 219th Judicial District Court
                                     Collin County, Texas
                            Trial Court Cause No. 219-55555-2011

                                 MEMORANDUM OPINION
                   Before Chief Justice Wright and Justices FitzGerald and Lewis
                                      Opinion by Justice Lewis
          The clerk’s record in this case is overdue. By letter dated February 8, 2013 we informed

appellant that the District Clerk had notified the Court that the clerk’s record had not been filed

because appellant had not paid for or made arrangements to pay for the clerk’s record. We

directed appellant to file written verification that he had paid for or made arrangements to pay for

the clerk’s record or that he had been found entitled to proceed without payment of costs. We

cautioned appellant that if he did not file the required documentation within ten days, we might

dismiss the appeal without further notice. To date, appellant has not provided the required

documentation or otherwise corresponded with the Court regarding the status of the clerk’s

record.
      Accordingly, we dismiss this appeal. See TEX. R. APP. P. 37.3(b).




                                                  /David Lewis/
                                                  DAVID LEWIS
                                                  JUSTICE


121013F.P05




                                            –2–
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

IN THE INTEREST OF E.F AND O.E,                       On Appeal from the 219th Judicial District
CHILDREN                                              Court, Collin County, Texas
                                                      Trial Court Cause No. 219-55555-2011.
No. 05-12-01013-CV                                    Opinion delivered by Justice Lewis. Chief
                                                      Justice Wright and Justice FitzGerald
                                                      participating.

       In accordance with this Court’s opinion of this date, this appeal is DISMISSED.
       It is ORDERED that appellee Maria Fierros recover her costs of this appeal from
appellant Osaretin Egharevba.


Judgment entered this 10th day of July, 2013.




                                                      /David Lewis/
                                                      DAVID LEWIS
                                                      JUSTICE




                                                –3–